                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.    CV 18-10264-CJC (KS)                                           Date: October 22, 2019
Title       Marcos Munoz v. California Department of Corrections et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                 Gay Roberson                                              N/A
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On July 1, 2019, Marcos Munoz (“Plaintiff”), a California state prisoner proceeding pro se
and in forma pauperis (“IFP”), filed his third amended civil rights complaint (the “Complaint” or
“TAC”) in this action. (Dkt. No. 20.) The TAC asserts, inter alia, that Plaintiff’s rights under the
Eighth Amendment to the Constitution were violated by: the Los Angeles County Sheriff’s
Department (“LACSD”); one LACSD Deputy Sheriff, Defendant J. Harris; four California
Department of Corrections and Rehabilitation (“CDCR”) correctional officers at the California
Correctional Institution at Tehachapi (“CCI-Tehachapi”) – Defendant C. Estrada, Defendant A. A.
Little, and Defendant C. L. Nelson; and one unknown CDCR correctional counselor. Specifically,
the TAC alleges that, on October 12, 2018, the unknown CDCR correctional counselor and the
LACSD Transportation Bureau mixed Plaintiff, a protective custody inmate, with general custody
inmates, exposing Plaintiff to an “organized hit” by other inmates. Plaintiff alleges that after he
“disrupted the organized hit with force,” he surrendered to CDCR officers and was lying prone on
the floor when he was unnecessarily pepper sprayed by Defendant Little.

        On July 10, 2019, the Court directed service of process on the named CDCR defendants.
(Dkt. Nos. 21-23.) The Court also ordered Plaintiff to file with the Court, no later than August 9,
2019, copies of the USM-285 forms that he submitted to the United States Marshal. (Dkt. No. 22.)
More than two months have now passed since Plaintiff’s August 9, 2019 deadline for filing copies
of the USM-285 forms, and the Court has not received copies of Plaintiff’s completed USM-285
forms. Accordingly, the Court may now recommend dismissal of the action pursuant to Rule 41(b)
of the Federal Rules of Civil Procedure, which states that a civil action is subject to involuntary
dismissal if a plaintiff “fails to prosecute or to comply with these rules or a court order.”



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.    CV 18-10264-CJC (KS)                                          Date: October 22, 2019
Title       Marcos Munoz v. California Department of Corrections et al


        However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE on or
before November 12, 2019, why the Court should not recommend that this action be dismissed
for failure to prosecute and comply with court orders. If Plaintiff wishes to proceed with this
action, he may discharge this Order by filing: (1) a declaration signed under penalty of perjury
that establishes good cause for Plaintiff’s failure to comply with the Court’s orders; and (2) copies
of the USM-285 forms that were provided to the United States Marshal Service. Alternatively, if
Plaintiff does not wish to pursue this action, he may file a signed document entitled “Notice Of
Voluntary Dismissal” pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

       Plaintiff is advised that the failure to timely comply with this order may result in the
dismissal of this case pursuant to Fed. R. Civ. P. 41(b) and Local Rule 41-1.

        IT IS SO ORDERED.


                                                                                                  :
                                                                  Initials of Preparer   gr




CV-90 (03/15)                           Civil Minutes – General                               Page 2 of 2
